This opinion is subject to revision before publication


           UNITED STATES COURT OF APPEALS
                    FOR THE    ARMED FORCES
                           _______________

                         UNITED STATES
                             Appellee
                                  v.
                    Ronald A. Gray, Private
                   United States Army, Appellant
                            No. 17-0525
                      Crim. App. No. 20160775
                Military Judge: Raymond C. McRorie
                     Decided November 13, 2017
   For Appellant: Jonathan Jeffress, Esq., Timothy Kane,
   Esq., and Shawn Nolan, Esq.
   For Appellee: Lieutenant Colonel Eric K. Stafford and Cap-
   tain Samuel E. Landes.
                           _______________

   PER CURIAM: *

    Appellant seeks extraordinary relief in the form of a writ of error
coram nobis. This Court lacks jurisdiction to provide him with his
requested relief, and we dismiss the writ-appeal petition with preju-
dice.
                         I. Procedural History
    Contrary to his pleas, Appellant was convicted of premeditated
murder (two specifications), attempted premeditated murder, rape
(three specifications), robbery (two specifications), forcible sodomy
(two specifications), burglary, and larceny. In April 1988, a general
court-martial sentenced him to death, a dishonorable discharge, forfei-
ture of all pay and allowance, and reduction to E-1. In July 1988, the
convening authority approved the sentence.
    The United States Army Court of Military Review (ACMR) de-
nied a petition for a new trial and affirmed the findings and the sen-
tence. United States v. Gray, 37 M.J. 730, 749 (A.C.M.R. 1992). Af-
ter granting a motion to file supplemental assignment of errors, the


   *   Judge Ohlson is recused and did not participate in this case.
                  United States v. Gray, No. 17-0525
                        Opinion of the Court

ACMR again affirmed the findings and the sentence. United States v.
Gray, 37 M.J. 751, 761 (A.C.M.R. 1993).
    This Court heard oral argument twice before affirming the lower
court’s decision. United States v. Gray, 51 M.J. 1, 64 (C.A.A.F.
1999). The United States Supreme Court denied a petition for
certiorari, without dissent. Gray v. United States, 532 U.S. 919
(2001).
    Between 2001 and 2008, there was no appellate litigation in this
case. In July 2008, under Article 71(a), Uniform Code of Military Jus-
tice (UCMJ), 10 U.S.C. § 871(a), the President approved the death
sentence. The Secretary of the Army set the execution date for De-
cember 10, 2008, but the United States District Court for the District
of Kansas stayed that order. Gray v. Gray, No. 08-3289-RDR (D.
Kan. Nov. 26, 2008) (order). In April 2009, Appellant filed a petition
for habeas corpus with that court.
    After Appellant filed two petitions for coram nobis with the Unit-
ed States Army Court of Criminal Appeals, which that court and this
Court denied, the district court dismissed the habeas petition without
prejudice. Gray v. Belcher, No. 5:08-cv-03289-JTM, 2016 U.S. Dist.
LEXIS 149574 (D. Kan. Oct. 26, 2016) (memorandum and order)
(dismissing without prejudice to afford Appellant opportunity to ex-
haust claims in military courts).
    Appellant returned to the Army court in December 2016 and filed
a third petition for coram nobis, with an alternative prayer for habeas.
The court concluded that it had jurisdiction to review six of the seven
claims. The seventh claim alleged constitutional violations, arguing
that the President approved the death sentence based on confidential
reports from the Judge Advocate General, the Secretary of the Army,
and the Secretary of Defense that were not disclosed to Appellant.
The Army court dismissed that claim for want of jurisdiction and de-
nied all of the others. Gray v. United States, 76 M.J. 579, 594 (A. Ct.
Crim. App. 2017) (en banc). Appealing that decision, Appellant
comes to this Court for the third time seeking a writ of coram nobis.
                              II. Discussion
    The threshold question is whether this Court has jurisdiction to
entertain a request for coram nobis in a case that is final in all respects
under the UCMJ. We hold that we do not.
   Direct review of this capital case is done. The Army court has
completed its review under Article 66, UCMJ, 10 U.S.C. § 866, and



                                    2
                 United States v. Gray, No. 17-0525
                       Opinion of the Court

this Court has completed its review under Article 67, UCMJ, 10
U.S.C. § 867. Under Article 67a, UCMJ, the U.S. Supreme Court has
denied certiorari. The President has approved the sentence and an ex-
ecution date was set. Therefore, there is a final judgment as to the le-
gality of the proceedings under Article 71(c)(1), UCMJ, and the case
is final under Article 76, UCMJ, 10 U.S.C. § 876. Appellant has ex-
hausted all of his remedies in the military justice system. In the ab-
sence of any statutory authority to provide extraordinary relief for a
capital case that is final for all purposes under the UCMJ, we lack ju-
risdiction to hear Appellant’s writ-appeal petition for coram nobis.
    Even assuming that this Court has jurisdiction to issue the re-
quested writ, Appellant fails to show that he is entitled to extraordi-
nary relief. He has a remedy other than coram nobis to rectify the
consequences of the alleged errors, namely a writ of habeas corpus in
the Article III courts: “an extraordinary remedy [such as coram nobis]
may not issue when alternative remedies, such as habeas corpus, are
available.” United States v. Denedo, 556 U.S. 904, 911 (2009). More-
over, where Appellant is still in confinement, coram nobis relief is
unavailable. Loving v. United States, 62 M.J. 235, 254 (C.A.A.F.
2005).
                             III. Judgment
    Accordingly, in light of the lack of jurisdiction, the writ-appeal is
dismissed with prejudice.




                                   3